     Case 2:19-cv-05693-JAT--MTM Document 90 Filed 03/26/21 Page 1 of 7




 1   WO                                                                                        SC

 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    Isiah Romont Hill,                              No. CV 19-05693-PHX-JAT (MTM)
10                         Plaintiff,
11    v.                                              ORDER
12
      Arizona Department of Corrections, et
13    al.,
14                         Defendants.
15
     I.     Procedural Background
16
            On August 20, 2019, Plaintiff Isiah Romont Hill, who is in the custody of the
17
     Arizona Department of Corrections (ADC), filed a “State Court Complaint” in Maricopa
18
     County Superior Court case #CV 2019-004926 against several Defendants, including
19
     ADC. (Doc. 1-3 at 3-6.)1 In his Complaint, Plaintiff asserted violations of his First through
20
     Fourteenth Amendment rights allegedly stemming from the use of excessive force and
21
     restrictions on seeing one of his children. The State of Arizona was served on October 30,
22
     2019.2 On November 27, 2019, the State and ADC removed the case to this Court based
23
     upon federal question subject matter jurisdiction. (Doc. 1.)
24
            On December 5, 2019, Plaintiff filed a motion to strike the notice of removal
25
26          1
            The citation refers to the document and page number generated by the Court’s
27   Case Management/Electronic Case Filing system.
            2
28             Although the State of Arizona was not a named Defendant, it was served with the
     Complaint and has noted that, to the extent Plaintiff seeks relief against ADC, the State is
     the real party in interest.
     Case 2:19-cv-05693-JAT--MTM Document 90 Filed 03/26/21 Page 2 of 7




 1   (Doc. 4), which the Court construed as a motion to remand to state court. On December 9,
 2   2019, Plaintiff filed two notices (Docs. 5 and 6). On December 12, 2019, Defendants filed
 3   a response to Plaintiff’s motion to strike (Doc. 7). On December 18, 2019, Plaintiff filed
 4   a motion to proceed (Doc. 8) and a motion to suppress (Doc. 9). On January 2, 2020,
 5   Plaintiff filed an objection to Prison Litigation Reform Act (PLRA) review (Doc. 10) and
 6   another notice (Doc. 11). On January 8, 2020, Plaintiff filed a motion to stay (Doc. 12),
 7   and on January 14, 2020, he filed a motion for ruling on his motion to suppress (Doc. 13).
 8          In a January 28, 2020 Order, the Court overruled Plaintiff’s objection to PLRA
 9   review of his Complaint,3 denied his notices to the extent that any relief was sought and
10   denied his motions (Doc. 14). The Court also dismissed the Complaint with leave to file a
11   first amended complaint on the court-approved form within 30 days.4 (Id.)
12          On February 3, 2020—apparently before he had received the Court’s January 28,
13   2020 Order—Plaintiff filed a motion for the status of his motion to suppress (Doc. 15). In
14   a February 5, 2020 Order (Doc. 16), the Court granted the motion for status to the extent
15   the February 5 Order informed him of the status of this action and his motion to suppress.
16   Plaintiff then filed a “Motion to Strike/or Impeach Submitted Notice of Judged Fact Rule
17   201” (Doc. 18). In that motion, which the Court denied in a February 14, 2020 Order (Doc.
18   21), Plaintiff asked the Court to strike the removal of this action from the record.
19          On February 20, 2020, Plaintiff filed a First Amended Complaint (Doc. 23) but did
20   not comply with the Order to use the court-approved form. Plaintiff also filed, among other
21   motions, a motion for entry of default judgment (Doc. 26). In an April 20, 2020, Order,
22   the Court dismissed the First Amended Complaint for failure to comply with court orders
23   and denied Plaintiff’s motions. The Court granted Plaintiff an additional opportunity to
24   file an amended complaint using the court-approved form (Doc. 30).
25
26          3
                See 28 U.S.C. § 1915A(a).
27          4
               The Court granted Plaintiff 30 days to file a first amended complaint using this
28   Court’s approved form complaint for use by prisoners. (Id.) The Court expressly warned
     Plaintiff that failure to use the court-approved form complaint could result in an amended
     complaint being ordered stricken. (Id. at 3-4.)

                                                 -2-
     Case 2:19-cv-05693-JAT--MTM Document 90 Filed 03/26/21 Page 3 of 7




 1          On June 1, 2020, Plaintiff filed a motion for reconsideration of the denial of his
 2   motion for entry of default judgment (Doc. 34). In an Order filed on June 8, 2020, the
 3   Court denied the motion for reconsideration (Doc. 35) but granted Plaintiff a 30-day
 4   extension of time to file a second amended complaint using the court-approved order.
 5   (Doc. 35.)
 6          On June 11, 2020, presumably prior to receiving a copy of the Court’s June 8 Order,
 7   Plaintiff filed a motion for an extension of time to file an amended complaint because he
 8   was on a locked-down yard (Doc. 36). Plaintiff also requested the status of his “default
 9   motion.” On June 15, 2020, Plaintiff filed a motion to stay all proceedings “until his
10   Declaration for entry of default [wa]s decided.”      (Doc. 37.)   Plaintiff also filed an
11   application for entry of default (Doc. 38). Plaintiff subsequently filed another motion to
12   stay (Doc. 39), a motion for entry of default judgment (Doc. 41), a motion for a permanent
13   injunction (Doc. 42), a request for the court-approved form complaint (Doc. 43), an
14   amended motion for default judgment (Doc. 44), a declaration in support of his amended
15   motion for default judgment (Doc. 45), a motion for status of his motion for default
16   judgment and other filings (Doc. 46), an objection to the PLRA (Doc. 48), a motion for
17   default judgment (Doc. 49) and supporting declaration (Doc. 50), a Second Amended
18   Complaint (Doc. 51), a motion to nullify Second Amended Complaint (Doc. 52), a motion
19   to stay Second Amended Complaint (Doc. 54), an extended reply (Doc. 54) to Defendant’s
20   notice of non-response, and an extended reply (Doc. 55) to Defendants’ notice of non-
21   response.
22          In an Order filed on July 23, 2020, the Court dismissed the Second Amended
23   Complaint with leave to amend and denied Plaintiff’s motions except to the extent that the
24   Court addressed the status of filings (Doc. 56). On July 29, 2020, Plaintiff filed an
25   objection (Doc. 57), a motion for reconsideration (Doc. 58), and a motion for clarification
26   (Doc. 59). The Court overruled Plaintiff’s objection and denied the motions (Doc. 61).
27          On August 3, 2020, Plaintiff filed a “Motion for the Record and to Report Judicial
28   Misconduct and a Violation of due process/Render Void” (Doc. 60). On August 10, 2020,



                                                -3-
     Case 2:19-cv-05693-JAT--MTM Document 90 Filed 03/26/21 Page 4 of 7




 1   Plaintiff filed a motion to dismiss his August 3 Motion (Doc. 62). In addition, Plaintiff
 2   filed yet another motion for entry of default (Doc. 63) and motion for entry of default
 3   judgment (Doc. 64), a motion for clarification (Doc. 65), a Third Amended Complaint
 4   (Doc. 66), a motion to amend the Third Amended Complaint (Doc. 67) and a one-page
 5   attachment to the Third Amended Complaint (Doc. 68), a notice of PLRA (Doc. 69), a
 6   notice of filing habeas corpus case (Doc. 70), a motion for entry of a permanent injunction
 7   (Doc. 71), a motion for status of his motion for entry of a permanent injunction (Doc. 72),
 8   a supplement to the motion for permanent injunction (Doc. 73), an amended motion for
 9   status of default (Doc. 75) that mooted a previous motion, and a motion for hearing (Doc.
10   78).
11          In a January 21, 2021 Order, the Court granted Plaintiff’s motions for status to the
12   extent discussed therein, granted his motion to dismiss, and otherwise denied Plaintiff’s
13   then-pending motions and notices to the extent that any relief was sought therein. The
14   Court dismissed Plaintiff’s Third Amended Complaint and this action (Doc. 79). Judgment
15   was entered the same day (Doc. 80).
16   II.    Post-Judgment Filings
17          On February 2, 2021, Plaintiff filed a one-sentence “Motion Request Fact Finding
18   and Conclusion of Law on Default Application” (Doc. 81), and a “Motion for
19   Reconsideration” (Doc. 82). On February 16, 2021, Plaintiff filed an amended motion for
20   reconsideration (Doc. 83) with an attachment (Doc. 84). On February 24, 2021, Plaintiff
21   filed a motion to “suppress” the Court’s January 21, 2021 Order (Doc. 85).
22          On March 12, 2021, Plaintiff filed a notice of appeal (Doc. 86). On March 17, 2021,
23   the Ninth Circuit Court of Appeals issued an order stating that Plaintiff’s February 2, 2021
24   motion for reconsideration (Doc. 82) “may constitute one of the motions listed in Federal
25   Rule of Appellate Procedure 4(a)(4)”5 and stayed proceedings before that court until this
26
            5
                Federal Rule of Appellate Procedure (FRAP) 4(a)(4) provides
27
            (A) If a party files in the district court any of the following motions under the
28          Federal Rules of Civil Procedure--and does so within the time allowed by
            those rules--the time to file an appeal runs for all parties from the entry of the

                                                  -4-
     Case 2:19-cv-05693-JAT--MTM Document 90 Filed 03/26/21 Page 5 of 7




 1   Court determined whether Plaintiff’s February 2, 2021 filing fell within those listed in Rule
 2   4(a)(4), and if so, whether it should be granted or denied (Doc. 88).
 3          The Court will treat the February 2, February 16, and February 24 motions, and
 4   attachment, as motions for reconsideration of the January 21, 2021 Order filed pursuant to
 5   Rule 59(e) of the Federal Rules of Civil Procedure.
 6          In his February 2 motions and his February 16 amended motion and attachment,
 7   Plaintiff seeks reconsideration of the dismissal of this case, and claims the Court has
 8   refused to rule on his motions for entry of default and entry of default judgment. In these
 9   filings, Plaintiff describes the following: Defendants State of Arizona and ADC were
10   served with his original state court complaint on October 30, 2019, and on November 27,
11   2019, removed the complaint to this Court. Plaintiff contends that by the time Defendants
12   removed the case to federal court, they had already defaulted in state court. Plaintiff did
13   not, however, seek entry of default or default judgment prior to removal and neither default,
14
15          order disposing of the last such remaining motion:
                (i) for judgment under Rule 50(b);
16              (ii) to amend or make additional factual findings under Rule 52(b),
17              whether or not granting the motion would alter the judgment;
                (iii) for attorney's fees under Rule 54 if the district court extends the
18              time to appeal under Rule 58;
19              (iv) to alter or amend the judgment under Rule 59;
                (v) for a new trial under Rule 59; or
20              (vi) for relief under Rule 60 if the motion is filed no later than 28
21              days after the judgment is entered.
            (B)(i) If a party files a notice of appeal after the court announces or enters a
22          judgment--but before it disposes of any motion listed in Rule 4(a)(4)(A)--the
23          notice becomes effective to appeal a judgment or order, in whole or in part,
            when the order disposing of the last such remaining motion is entered.
24              (ii) A party intending to challenge an order disposing of any motion
                listed in Rule 4(a)(4)(A), or a judgment's alteration or amendment
25
                upon such a motion, must file a notice of appeal, or an amended
26              notice of appeal--in compliance with Rule 3(c)--within the time
                prescribed by this Rule measured from the entry of the order
27
                disposing of the last such remaining motion.
28              (iii) No additional fee is required to file an amended notice.



                                                 -5-
     Case 2:19-cv-05693-JAT--MTM Document 90 Filed 03/26/21 Page 6 of 7




 1   nor default judgment were entered by the state court prior to removal.6 On January 28,
 2   2020, this Court dismissed the complaint with leave to amend. Not until after the complaint
 3   had been dismissed did Plaintiff seek entry of default judgment and, later, entry of default.
 4   Plaintiff’s repeated motions for entry of default and default judgment have been denied
 5   because no Defendant has ever been ordered to respond to any amended complaint, so there
 6   has been no basis for the clerk to enter default or this Court to grant default judgment.
 7          Apart from the above, Plaintiff asserts this Court found that Heck v. Humphrey, 512
 8   U.S. 477, 486-87 (1994), did not bar his claims challenging aspects of his state criminal
 9   proceedings. Contrary to Plaintiff’s assertion, the Court expressly found Plaintiff’s claims
10   challenging his state criminal proceedings were Heck-barred. Plaintiff provides no support
11   to the contrary. Plaintiff’s motions for reconsideration, as amended, will be denied.
12          In his February 24 motion, Plaintiff claims the January 21 Order contained
13   information derived from illegal wiretaps of Plaintiff’s phone in 2006, alluding to his state
14   criminal proceedings. Plaintiff appears to refer to footnote 9 in the last Order, which
15   merely summarized Plaintiff’s state criminal proceedings, citing a Report and
16   Recommendation that Plaintiff be denied federal habeas corpus relief. As the Court
17   discussed in that Order, Plaintiff may not seek relief in a civil rights case for alleged
18   constitutional violations in his criminal proceedings unless and until his criminal
19   convictions or sentences have been invalidated. (Doc. 79 at 8-9.) Plaintiff’s convictions
20   and sentences have not been invalidated. Accordingly, Plaintiff’s motion to suppress will
21   be denied.
22   IT IS ORDERED:
23          (1)    Plaintiff’s motion for fact-finding and conclusions of law (Doc. 81) is
24   denied.
25          (2)    Plaintiff’s motion for reconsideration (Doc. 81), as amended (Doc. 83), is
26   denied.
27
28
            6
             Contrary to Plaintiff’s assertion, absent entry of default and default judgment, the
     removing Defendants could not have been deemed to have admitted the allegations in the
     complaint.

                                                 -6-
     Case 2:19-cv-05693-JAT--MTM Document 90 Filed 03/26/21 Page 7 of 7




 1         (3)   Plaintiff’s motion to suppress (Doc. 85) is denied.
 2         Dated this 26th day of March, 2021.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -7-
